Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-8, 12-16 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10978657 (hereinafter P57) in view of Ippen (US 20190390109).

Regarding claim 1. The claim 1 of P57 discloses the claim 1 except quantum dots are configured to emit blue light. However, the claim 1 of P57 discloses a wavelength range of 430 nm – 470 nm which is blue light wavelength range. Thus, the claim 1 of P57 discloses blue light emission. But the claim 1 of P57 does not disclose a quantum yield of the quantum dots is greater than or equal to 60%.
However, Ippen discloses the claimed range of quantum yield [0187].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 1 of P57 to have the Ippen’s quantum yield range for the purpose of making enhanced light emitting device including display with high luminescence [0002]-[0003].

Regarding claim 2. The claims 1 and 2 of P57 in view of Ippen disclose the claim 2.

Regarding claim 3. The claims 1 and 3 of P57 in view of Ippen disclose the claim 3.

Regarding claim 4. The claims 1 and 4 of P57 in view of Ippen disclose the claim 4.

Regarding claim 5. The claim 1 of P57 in view of Ippen discloses the claim 5.

Regarding claim 7. The claims 1, 8 and 9 of P57 in view of Ippen disclose the claim 7.

Regarding claim 8. The claim 1 of P57 in view of Ippen discloses the claim 8. Ippen discloses the claimed range of thickness [0227].

Regarding claim 12. The claims 1 and 15 of P57 in view of Ippen disclose the claim 12.

Regarding claim 13. The claims 1 and 19 of P57 in view of Ippen disclose the claim 13.

Regarding claim 14. The claim 20 of P57 discloses the claim 14 except quantum dots are configured to emit blue light. However, the claim 20 of P57 discloses a wavelength range of 430 nm – 470 nm which is blue light wavelength range. Thus, the claim 20 of P57 discloses blue light emission. But the claim 20 of P57 does not disclose a quantum yield of the quantum dots is greater than or equal to 60%.
However, Ippen discloses the claimed range of quantum yield [0187].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the claim 20 of P57 to have the Ippen’s quantum yield range for the purpose of making enhanced light emitting device including display with high luminescence [0002]-[0003].

Regarding claim 15. The claim 20 of P57 in view of Ippen discloses the claim 15.

Regarding claim 16. The claim 20 of P57 in view of Ippen discloses the claim 16. Ippen discloses the claimed range of thickness [0227].

Regarding claim 19. The claims 20 and 28 of P57 in view of Ippen disclose the claim 19.

Regarding claim 20. The claims 20 and 30 of P57 in view of Ippen disclose the claim 20.

Allowable Subject Matter
Claims 1-21 would be allowable if overcome the nonstatutory double patenting rejection. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the quantum dots have an average value of solidity of greater than or equal to about 0.85, and the zinc chalcogenide comprises zinc, selenium, and tellurium”.

Regarding claim 14. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “the quantum dots have an average value of solidity of greater than or equal to about 0.85, and the zinc chalcogenide comprises zinc, selenium, and tellurium”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826